DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the arms” in line 8, “the arms” in lines 9-10, “the springy resilient arms” in lines 13-14 and “the springy resilient arms” in line 14. Applicant is requested to amend each limitation to read “the arms”, “the springy resilient arms”, or “the plurality of springy resilient arms” for consistency purposes. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a section of the inner tube” which should read a section of the assembly of the inner tube” for consistency purposes.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a blood vessel” in line 16 which should read “the blood vessel”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the position” in lines 3 and 4. While it is clear that both the distal end of the insertion tube and the cutting elements inherently have positions, applicant is requested to amend the limitations to read “a position” for consistency purposes.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  Claim 3 recites “the diameter of the extended cutting element” in line 2 which should read “a diameter of the at least partially extended cutting element” for consistency purposes.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the marks” in line 2 which should read “the markings” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the profiled spring resilient arms" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axis of the catheter" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the degree of release and unfolding" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the plurality of profiled springy resilient arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the operation of the catheter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tal (US 2005/0055040 A1).
Regarding claim 1, Tal discloses a method of controllably cutting internal areas of walls of a blood vessel (as prongs 58 contact the vessel wall 16 permitting disruption of the vessel wall; [0074]), the method comprising: a) providing a catheter (multi-prong assembly 15; Figs. 11-12) comprising a cutting element (distal end 56 of cylindrical member), an insertion tube (sheath 52) and an atraumatic tip (distal end face of the sheath 52 which has a flat/blunt surface and is not intended to cut tissue; Fig. 11) on the insertion tube (Fig. 11), the atraumatic tip adapted to permit 5atraumatic insertion of the catheter into a blood vessel (due to the flat/blunt distal face of the sheath 52), wherein the cutting element (56) is mounted on an assembly of an inner tube (delivery member 50) located within the insertion tube (Fig. 11), and consists of a plurality of springy resilient arms (prongs 58) extending from a sleeve (distal portion of cylindrical delivery member 50), wherein the arms (58) and the sleeve (distal portion of 50) are formed from a section of the inner tube (50), the profiled springy resilient arms (58) having sharp endings protruding from termini of the 10arms (because the termini ends of the prongs contact the vessel and disrupt and/or irritate the vessel wall, they are “sharp endings” as claimed; [0076]) and directed toward the atraumatic tip (wherein the prongs 58 are directed towards a distal end of the device and the distal end of the sheath 52 is the atraumatic tip; Fig. 12), and wherein between the insertion tube (52) and the assembly of the inner tube (50) the catheter defines a channel for fluid supply (as there is space between 52 and 50; Fig. 11), and inside the assembly of the inner tube (50) the catheter further defines a channel (injection port 22) for a guidewire (while the channel is used for the application of a sclerosing agent, a guidewire may also be fit therein; [0073]), and wherein the sharp endings of the springy resilient arms (58) are bent away from the springy resilient arms outwardly in relation to the 15axis of the catheter so as to permit contact between the sharp endings and an inner wall of a blood vessel (Fig. 11; [0074]-[0076]); b) adopting a shape of the cutting element to permit repeated and multiple insertion thereof entirely within the insertion tube to permit smooth and rapid multiple repeats of incising the blood vessel (as the prongs are made of a material that self-expands upon retraction of the sheath 52 and contracts during forward movement of the sheath for rotational and longitudinal movement; [0074]-[0077]);  20c) inserting said catheter percutaneously into the blood vessel (as the assembly 15 is inserted into a blood vessel; [0076]); d) at least partially extending the cutting element from the insertion tube (one the assembly is delivered to the treatment site, the sheath 52 is moved relative to the delivery member 50 revealing the prongs 58; [0076]); and e) manipulating said catheter to controllably cut internal areas of the walls of the blood vessel, thus causing the blood vessel to contract and reduce or 25eliminate blood flow therethrough (by moving the prongs 58 to disrupt and/or irritate the vessel wall 16 either manually or automatically for both rotational and longitudinal movement and sclerosants are used to cause trauma and occlude veins; [0076]-[0077]). The claimed phrase “wherein the arms and the sleeve are formed from a section of the inner tube” is being treated as a product by process limitation; that is the process of forming the arms and sleeve. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Regarding claim 2, Tal discloses wherein the degree of release and unfolding of the plurality of profiled springy resilient arms of the cutting element is adjusted by controlling the position of a distal edge of the insertion 30tube with respect to the position of the cutting element (as the prongs 58 are self-expandable and expand upon retraction of the sheath 52; [0074]).
Regarding claim 4, Tal discloses wherein the method further comprises administering a dose of a sclerotizing agent through the channel (22) in the catheter and into the blood vessel to further damage the blood vessel by sclerotizing the blood vessel ([0073]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal (US 2005/0055040 A1) in view of Patterson et al. (US 5,882,329).
Regarding claim 3, while the insertion tube (52) and the cutting element (56) of Tal can be manually adjusted to expand the arms at various diameters, Tal fails to explicitly disclose adjusting the diameter of the of the extended cutting element to at least one of the structure, size and shape of a vessel to be treated by adjusting the position of the insertion tube in relation to the cutting element.
However, Patterson teaches a shearing body that may have an adjustable width or diameter by use of the catheter system. The use of such radially adjustable shearing bodies may be advantageous since the shearing body may be introduced in a narrow width configuration and subsequently expanded as the shearing body is rotated or otherwise displaced in order to incrementally shear or abrade the material from the lumen within a region of the blood vessel. For example, the width of the shearing body can be gradually increased until contact is detected. Such detection may be achieved in a variety of ways, including expansion to a preselected diameter (based on a known or measured width), detection of resistance to further expansion, and/or detection of a change in electrical (e.g. resistance, inductance and/or capacitance) or other characteristics based on contact (columns 9-10, lines 56-67, 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tal to comprise adjusting the diameter of the of the extended cutting element to at least one of the structure, size and shape of a vessel to be treated by adjusting the position of the insertion tube in relation to the cutting element in light of the teachings of Patterson in order to introduce the cutting element in a narrow configuration and prevent the cutting element from puncturing the blood vessel.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal (US 2005/0055040 A1) in view of Drasler et al. (US 2013/0030410 A1).
Regarding claim 5, Tal fails to explicitly disclose providing the sclerotizing agent in the form of a liquid solution or a foam.
However, Drasler teaches a sclerosant in a liquid or a foam may be injected into the vein to cause trauma to the endothelial lining of the vessel resulting in occlusion of the vein ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sclerotizing agent of Tal to be in the form of a liquid solution or a foam as taught by Drasler in order to be moveable easily and swiftly through the channel of the catheter.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal (US 2005/0055040 A1) in view of Paul, Jr. et al. (US 8,398,663 B2).
Regarding claim 6, Tal fails to disclose markings on an exterior portion of the catheter, the marks being visible with ultrasound or X-ray imaging, to facilitate positioning of the cutting element of the catheter during the operation of the catheter.
However, Paul teaches a method of controllable cutting including a cutting element (1010) and insertion tube (sheath of Figs. 10A, 10B) wherein the device includes radiopaque markers, which are visible with X-ray imaging, to facilitate positioning of the cutting element of the catheter during the operation of the catheter (column 4, lines 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an exterior portion of the catheter to have markings being visible with ultrasound or X-ray in light of the teachings of Paul in order to orientate the device and ease delivery of the device to the treatment site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771